Citation Nr: 1621140	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976 and from August 1987 to January 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in August 2012. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The case was previously before the Board in March 2013, when the Board reopened the claim for a low back disability and remanded the same to the Agency of Original Jurisdiction (AOJ) for adjudication on the merits.  Following the AOJ's denial of the claim on the merits, the Board remanded the appeal again in August 2014, for further development.  As explained below, such development was not adequately completed.  Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this appeal in August 2014, in part, for a VA examination regarding the nature and etiology of the Veteran's back disorders, including scoliosis as well as degenerative disc disease.  The record reflects that on remand, the Veteran was provided with a VA examination in January 2015, however, for the reasons explained below, the Board finds that an addendum/clarifying opinion is needed.  

With respect to scoliosis, the January 2015 VA examiner determined that the Veteran's scoliosis was a congenital disability but did not explain the basis for the conclusion.  Such explanation is essential in this case as the Veteran's scoliosis was not noted during his first period of service, including on examination, or at entry to his second period of service.  Rather, scoliosis was initially found shortly before the Veteran's separation from his second period of service, when he was nearly 40 years old.  During the August 2012 Board hearing, the Veteran's representative raised the argument that scoliosis is not always congenital.  While the Veteran's representative has not demonstrated that he has the medical knowledge to competently render an opinion as to the etiology of the Veteran's scoliosis, the representative is competent to report his knowledge of other cases in which people were found to have scoliosis that was not congenital in nature.  

Additionally, regarding the diagnosis of degenerative disc disease, the January 2015 VA examiner offered a negative nexus opinion but the opinion appears to be based upon the potentially inaccurate fact that the Veteran was not treated for back complaints until October 2007.  As discussed below, the VA treatment records appear to be incomplete; therefore, the October 2007 treatment may not have been the Veteran's first treatment for back complaints.  Further, the examiner did not address the Veteran's reported back complaints.  (He made 3 claims for service connection for a back disability in the 1990's.)   

Regarding VA treatment records, the Board notes they have been obtained beginning from March 2005, but the Veteran also reported VA treatment prior to that, in September 1999.  As such, the AOJ must seek and associate with the file, VA treatment records dated prior to March 2005.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records related to the Veteran's back disability and associate those records with the claims folder.  In particular, seek records dated from January 1993 to March 2005. 
 
 2.  After associating any pertinent, outstanding records with the claims folder, seek an addendum opinion from the January 2015 VA examiner, or another appropriate clinician, regarding the nature and etiology of the Veteran's claimed back disorders, to include scoliosis and degenerative disc disease.  The electronic claims folder should be made available to the examiner.  The Board leaves it to the discretion of the examiner to determine whether a physical examination is required.  If examined, all necessary tests should be conducted.  

The specific diagnosis for each disability of the back found to be present should be identified, including scoliosis and degenerative disc disease, and the examiner should address whether any current back disability is related to service.  

If the examiner maintains that the Veteran's scoliosis is a congenital defect, the examiner should explain the basis for the conclusion, indicating consideration of the fact that scoliosis was not noted during the Veteran's first period of service or on entry to his second period of service.  

Even if the examiner determines that scoliosis is a congenital defect, the examiner should address whether the defect was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  

For any other current back disability, including degenerative disc disease, the examiner should express an opinion whether it had its onset in service, or is otherwise related to service.  The examiner should consider the Veteran's contention that he has experienced back pain since service, even if he has not received continuous treatment for the same. 

The examiner's report should include a rationale for all opinions and conclusions reached. 
 
3.  The AOJ should then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



